Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Specification does not refer to element 122 of Fig. 1 or element 300 of Fig. 3.  Paragraphs 37-39 of the specification refer to elements "105", "106", and "107" which are not in the figures. Examiner suggests correcting to "205" "206" and "207" respectively to properly correspond to elements in Fig. 2. .  
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement filed 08/07/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-6 are rejected as it recites subject matter which is not directed to any of the statutory categories. 

The following elements of claim 1 : a similarity engine operable to compare historical tariffed items against a proposed port call disbursement account to estimate a tariffed item cost; a correlation engine, said correlation engine operable to estimate, based on historical costs, a cost for a non-tariffed port call item, wherein the estimated costs for non-tariffed items and the tariffed item costs effectuate a synthetic proforma disbursement account) recites products that do not have a physical or tangible form, such as in this case a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.
	Accordingly, the claims only recite data per se and software per se, and do not fall within at least one of the four categories of patent eligible subject matter.  Examiner suggests including hardware within claim 1 to obviate the rejection.  
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a system for generating accounts including a data store including historical port call costs information for both tariffed and non-tariffed costs;  compare historical tariffed items against a proposed port call disbursement account to estimate a tariffed item cost; estimate based on historical costs, a cost for a non-tariffed port call item, wherein the estimated costs for non-tariffed items and the tariffied item costs effectuate a synthetic proforma disbursement account.
The above identified elements of claim 1 further recite certain methods of organizing human activity as these elements set forth or describe commercial interactions and fundamental economic principles. Furthermore, comparing historical items against a account to estimate a 
  	This judicial exception is not integrated into a practical application because the structured data storeAs such, as a whole, they do not impose a meaningful limitation on the abstract idea to integrate the abstract idea into a practical application. 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated above the structured data store, correlation engine and similarity engine Therefore, claim 1 is directed to an abstract idea. 
Claim 6 recites the following: the system of claim 1 wherein the system further includes: present synthetic proforma disbursement to a user and receive a modifying input from the user. Claim 6 recites an abstract idea for the same reasons stated above with respect to claim 1 because claim 6 sets forth or describes a limitation which is still a part of the overall commercial interactions which are a certain method of organizing human activity. Claim 6 does not contain additional elements that integrate the abstract idea into a practical application. Claim 6 recites one further additional element, a display engine; however, the display engine amounts to no more than mere instructions to apply the exception using generic computer components  and does not impose a meaningful limitation on the claim. As such it does not provide an inventive concept. Thus, claim 6 does not recite additional elements which amount to significantly more than the abstract idea. Claim 6 is ineligible as it directed to an abstract idea. 

There are no additional elements that integrate the abstract idea into a practical application because the “One or more processor-readable storage devices containing non-transitority processor readable instructions directing a processor” and “data store” are additional elements which are recited at a high level of generality and which amount to mere  instructions to perform the abstract idea using generic computer implementation. As such they fail to impose a meaningful limitation on the abstract idea.
 For those same reasons, those additional elements fail to provide an inventive concept and thus fail to amount to significantly more than the abstract idea. Claim 7 is therefore ineligible as it is directed to an abstract idea. 
All of the dependent claims have been given the full two-part analysis. As they merely further narrow the abstract idea and introduce no further additional elements, no elements of the dependent claims impose a meaningful limitation on the abstract idea. Therefore, they do not integrate the abstract idea into a practical application. Furthermore, there are no elements which 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0340699 (AL-KARMADI) in view of US 20020091660 (Kuypers) in view of NPL, NE Docs, Structured vs Unstructured Data, April 13, 2015 (https://nedocs.com/structured-vs-unstructured-data/) (NE Docs).
[0009] The algorithm will start by getting some input parameters such as …country, port …  operation type, cargo type cargo quantity, shore crane capacity, GRT (Gross Tonnage), NRT (Net Tonnage), DWT (Dead Weight Tonnage), LOA (length Over All, and Vessel ETB (Expected Time of Berthing). System will retrieve the stored port tariff categories and subcategories which have been inserted by the admin. In addition, the algorithm will calculate the expected number of days the vessel will stay at berth. Then it will loop through the cargo expenses, port expenses, and other expenses categories to calculate each subcategory amount…Also see paragraph 71.

Wherein the estimated costs for non-tariffed items and the tariffed item costs effectuate a synthetic proforma disbursement account [0072] finally using these actual parameters the overall system allows the user to recalculate the actual disbursement account and voyage expenses. See also, Figure 1. 

AL KARMADI does not teach; however, Kuypers teaches a similarity engine operable to compare historical[0040] The cost estimate engineering software package of the embodiment comprises a reference database 10, a bill of materials module 12, a direct cost estimate module 14, a direct cost historical database 18, a direct cost historical adjustment database 17, an indirect cost estimate module 18, an indirect cost historical database 20, an indirect cost historical adjustment database 21, an estimate summary 22 and a project cost control module 24, and a cost comparison means 25; [0072] showing comparing historical costs against current items to estimate a cost.

Correlation engine, said correlation engine operable to estimate, based on historical costs, a cost for a [0072] The direct cost historical database 16 contains a database of previous bills of materials, from which materials and groups of materials are selectable from the direct cost estimate module 14. For example, if a pumping station with a 10 kiloliter per minute capacity is required, the direct cost historical database 16 is referenced to determine whether the same or a similar pumping station has previously been included in a bill of materials and if so, the materials can simply be copied from the previous bill of materials rather than requiring the user to reselect the materials.  
One of ordinary skill in the art before the effective date of filing would have found it obvious to combine the teaching of calculating a port call disbursement account of AL KARMADI with the teaching of estimating a value by comparing historical records of Kuypers as the method and system of Kuypers saves time by referencing previously used bills of materials and consistency between bills of materials is improved. See Kuypers [0072].
The combination of AL KARMADI and Kuypers does not teach; however NE Docs teaches structured data. (See, NE Docs page 2.)
 It would have been obvious to one of ordinary skill in the art to combine the teaching of a structured data store of NE Docs with the combination of AL-KARMADI and Kuypers as 

Claim 4 - – The combination of AL KARMADI, Kuypers, and NE Docs teaches the limitations of claim 1. AL KARMADI further teaches where the non-tariffed port call item cost is estimated by a correlation model of [0011] Algorithm will start by getting some input parameters of the operation, vessel and cargo specifications such as Country, Port, etc. Based on selected country and port system will retrieve the stored port tariff categories and subcategories which have been inserted by the admin. Examiner interprets that retrieving stored tariff categories based on selected country and port to calculate the categories and subcategories to correspond to using a correlation model to estimate cost as the Country and Port location corresponds to cost of tariff categories and subcategories. 
AL KARMADI does not teach estimating by historical costs; however Kuypers teaches this. [0072] The direct cost historical database 16 contains a database of previous bills of materials, from which materials and groups of materials are selectable from the direct cost estimate module 14. See rationale to combine Kuypers and AL KARMADI with respect to claim 1. 
Claim 6 – Combination of AL KARMADI, Kuypers and NE Docs teaches the limitation of claim 1. AL KARMADI further teaches: the system of claim 1 wherein the system further includes a display engine operable to present the synthetic disbursement to a user ( See FIG 1 teaching “display DA” where DA means disbursement account) and 


Claims 3 and 5 are rejected under 35 USC 103 as obvious in view of the combination of AL KARMADI, Kuypers and NE Docs further in view of US 7676490 (Cassone). 

Claim 3 – The combination of AL KARMADI, Kuypers and NE Docs teaches the limitations of claim 1. It does not teach however, Cassone teaches the known technique : wherein the Col 7 lines 60-65 Historical project data is analyzed to generate models for a proposed project. One way that the analyzer may analyze the historical project data to generate models for a proposed project is by applying multiple regression analysis to the historical project data. 
 One of ordinary skill in the art would have recognized that applying the known technique of estimating a cost by a regression analysis of historical costs of Cassone to Kuypers would have yielded predictable results and resulted in an improved system. It would have been recognized that the technique of Cassone to the teaching of Kuypers would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying a regression analysis to a cost estimating system would 
Claim 5 – The combination of AL KARMADI, Kuypers and NE Docs teaches the limitations of claim 4. AL KARMADI teaches that the  correlation model includes [0011] Algorithm will start by getting some input parameters of the operation, vessel and cargo specifications such as Country, Port, etc. Based on selected country and port system will retrieve the stored port tariff categories and subcategories which have been inserted by the admin.

AL KARMADI does note teach however Cassone teaches:  wherein correlation engine performs linear regression to calculate Col 7 lines 60-65 Historical project data is analyzed to generate models for a proposed project. One way that the analyzer may analyze the historical project data to generate models for a proposed project is by applying multiple regression analysis to the historical project data.  (Col 7 lines 22-25) Teaching that regression analysis is performed to calculate cost and that multiple regression analysis may include linear regression analysis.
See rationale to combine Kuypers and Cassone with respect to claim 3. 
Claim 5 – The combination of AL KARMADI, Kuypers and NE Docs teaches the limitations of claim 4. AL KARMADI teaches that the  correlation model includes [0011] Algorithm will start by getting some input parameters of the operation, vessel and cargo specifications such as Country, Port, etc. Based on selected country and port system will retrieve the stored port tariff categories and subcategories which have been inserted by the admin.

AL KARMADI does note teach however Cassone teaches:  wherein correlation engine performs linear regression to calculate Col 7 lines 60-65 Historical project data is analyzed to generate models for a proposed project. One way that the analyzer may analyze the historical project data to generate models for a proposed project is by applying multiple regression analysis to the historical project data. Col 7 lines 22-25 Multiple regression analysis may include linear regression analysis.
See rationale to combine Cassone and Kuypers with respect to claim 3. 
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of AL-KARMADI , Kuypers and NE Docs, further in view of US 20060112099 (Musgrove).
Claim 2-
The combination of AL-KARMADI, Kuypers and NE Docs teach all of the limitations of claim 1. Kuypers, in 0072, describes finding matches to similar bills of materials for similarity, but it does not teach, however Musgrove teaches: the system of claim 1 wherein the similarity engine comparesParagraph 67 [0067] If at processing block 602, the desired features are not found, then at processing block 609, the constraints on the less important features are relaxed. At processing block 610, the system 100 determines if a near match is found. If a near match is found, the system proceeds to processing block 603 and lists the products found. If a near match is not found, then the system determines whether the constraints can be further relaxed and still have an acceptable match at processing block 611.) One of ordinary skill in the art would have recognized that applying the known technique of applying a first rule to data then altering those rules to influence the number of results of Musgrove to the teaching of the combination of AL KARMADI and Kuyperss would have yielded predictable results and resulted in an improved system. It would have been recognized that the technique of Musgrove to the teaching of Kuypers would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such  features into similar systems. Further, the technique of Musgrove would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the system to increase the number of relevant similar matches. 

Claims 7, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of AL-KARMADI, Kuypers, Musgrove and NE Docs.
Claim 7 –AL-KARMADI teaches
One or more processor-readable storage devices containing non-transitory processor-readable instructions [0002] teaching software which calculates port disbursement account
 a data store including port call cost information for both tariffed and non tariffed costs. [0009] The algorithm will start by getting some input parameters such as …country, port …  operation type, cargo type cargo quantity, shore crane capacity, GRT (Gross Tonnage), NRT (Net Tonnage), DWT (Dead Weight Tonnage), LOA (length Over All, and Vessel ETB (Expected Time of Berthing).System will retrieve the stored port tariff categories and subcategories which have been inserted by the admin. In addition, the algorithm will calculate the expected number of days the vessel will stay at berth. Then it will loop through the cargo expenses, port expenses, and other expenses categories to calculate each subcategory amount…Also see paragraph 71.
Tariffed items and a proposed port call disbursement account [0009] and [00072] teaching tariffed items and Fig. 1 teaching calculation of and display of proposed disbursement account.
 And generating a synthetic proforma in response to the calculating. [0072] finally using these actual parameters the overall system allows the user to recalculate the actual disbursement account and voyage expenses. 
AL KARMADI does not teach however – Kuypers teaches: querying a  [0066], the reference database 10 is searched using the index to locate the data relating to the material, shown at state box 62. [0012] referencing means arranged to reference the database means using the index to obtain therefrom the data relating to the object;
See rationale to combine Kuypers with AL KARMADI with respect to claim 1. 
Kuypers does not teach; however Musgrove teaches: calculating a similarity value between historical Paragraph 67 teaches percentage values of similarity. “In one embodiment, the percentage value match is effected by direct features weighted differently as regards to how strongly the disparity will effect this number. Those above the threshold may be shown.”
 It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of calculating a similarity percentage value  of Musgrove with the teaching of querying a database and calculating an estimated cost based on historical cost because calculating a similarity value allows the system to present items which are above a threshold similarity value or omit items which are below a similarity value threshold. See paragraph 67 discussing that those results with percentage values  above the threshold may be shown.
The combination of AL-KARMADI, Kuypers, and Musgrove does not teach; however NE Docs teaches that data may be structured. (See, NE Docs page 2.) It would have been obvious to one of ordinary skill in the art to combine the teaching of a structured data store of NE Docs with the combination of AL-KARMADI, Kuypers, and Musgrove as structured data “can be easily ordered and processed with data mining and/or management tools.”  See, NE Docs, page 2. 

Claim 8
The combination of AL-KARMADI , Kuypers and NE Docs and Musgrove teach the limitations of claim 7. Musgrove also teaches: the system of claim 1 wherein the similarity is calculated byParagraph 67 [0067] If at processing block 602, the desired features are not found, then at processing block 609, the constraints on the less important features are relaxed. At processing block 610, the system 100 determines if a near match is found. If a near match is found, the system proceeds to processing block 603 and lists the products found. If a near match is not found, then the system determines whether the constraints can be further relaxed and still have an acceptable match at processing block 611.) 
One of ordinary skill in the art would have recognized that applying the known technique of applying a first rule to data then altering those rules to influence the number of results of Musgrove to the teaching of the combination of AL KARMADI and Kuypers would have yielded predictable results and resulted in an improved system. It would have been recognized that the technique of Cassone to the teaching of Kuypers would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, the technique of Musgrove would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the system to increase the number of relevant similar matches. 

Claim 10 – 
The combination of  AL-KARMADI, Kuypers, Musgrove and NE Docs teach the limitations of claim 7. AL KARMADI further teaches predicting a non-tariffed port call item cost using a correlation model of [0011] Algorithm will start by getting some input parameters of the operation, vessel and cargo specifications such as Country, Port, etc. Based on selected country and port system will retrieve the stored port tariff categories and subcategories which have been inserted by the admin. Examiner interprets that retrieving stored tariff categories 
AL KARMADI does not teach estimating by historical costs; however Kuypers teaches this: [0072] The direct cost historical database 16 contains a database of previous bills of materials, from which materials and groups of materials are selectable from the direct cost estimate module 14. See rationale to combine Kuypers and AL KARMADI with respect to claim 1. 
Claim 12 – 
The combination of AL-KARMADI, Kuypers, Musgrove and NE Docs teach the limitations of claim 7. AL KARMADI further teaches: the devices of claim 7 further including displaying the synthetic proforma disbursement to a user ( See FIG 1 teaching “display DA” where DA means disbursement account) and 
Receive a modifying input from the user. [0071] algorithm will be using tariffs and rules inserted by admin or any authorized user.  Admin or any authorized user will be able to configure port tariffs and rules of any new port in few minutes after admin or any authorized user insert and configure new port users can start calculating any disbursement account for that port. 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of AL-KARMADI, Kuypers, Musgrove and NE Docs in view of US 7676490 (Cassone). 

Col 7 lines 60-65 Historical project data is analyzed to generate models for a proposed project. One way that the analyzer may analyze the historical project data to generate models for a proposed project is by applying multiple regression analysis to the historical project data. See rationale to combine Kuypers and Cassone with respect to claim 3. 
Claim 11- 
The combination of AL-KARMADI ,Kuypers Musgrove and NE Docs and teach the limitations of claim 7. AL KARMADI teaches correlating location information with nontariffed item cost information [0011] Algorithm will start by getting some input parameters of the operation, vessel and cargo specifications such as Country, Port, etc. Based on selected country and port system will retrieve the stored port tariff categories and subcategories which have been inserted by the admin.
AL KARMADI does note teach however Cassone teaches:  wherein correlation engine performs linear regression to calculate Col 7 lines 60-65 Historical project data is analyzed to generate models for a proposed project. One way that the analyzer may analyze the historical project data to generate models for a proposed project is by applying multiple regression analysis to the historical project data. Col 7 lines 22-25 Multiple regression analysis may include linear regression analysis. 
See rationale to combine Kuypers and Cassone with respect to claim 3. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.Y./            Examiner, Art Unit 3628        

                                                                                                                                                                                    /KEVIN H FLYNN/
Supervisory Patent Examiner, Art Unit 3628